On Applications for Rehearing.
PER OURIAM.
It is hereby ordered that all the petitions for rehearing filed in this cause be refused, except the following, which are hereby granted, to the extent indicated below;
The opposition of Mrs. Pizzati, in so far as it is based on the provisions of the wills, and her rights if any, as heir of the deceased.
The opposition of Marco Pizzati, in so far as it is based on the provisions of the wills, and the compromise agreement of the parties filed in evidence, and also the opposition of Dr. Rudolph.